DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities: 
In claim 1, line 4, “the shower having a user friendly device should be amended to read, “the shower having the user friendly device,” for clarity. The objection applies to the additional instances of the limitation;
In claim 1, line 8, “the lower water outlet pipe module” should be amended to read, “a lower water outlet pipe module,” for clarity;
In claim 6, line 2, “a water flow” should be amended to read, “the water flow,” for clarity;
In claim 10, the limitation “a water outlet pipe” should be amended to read, “a control module water outlet pipe,” for clarity. The term is used in claim 1 to reference a water outlet pipe of the water outlet pipe module. It appears Applicant intends to reference a different element of the device, and the limitation is interpreted accordingly. As such, the limitation should be amended for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a water outlet pipe module" in line 4. The limitation appears to be an improper double inclusion of the water outlet pipe module put forth in claim 1.
Claim 7 recites the limitation "a faucet module" in line 3. The limitation appears to be an improper double inclusion of the faucet module put forth in claim 1.
Claim 7 recites the limitation "shower nozzle module" in line 3. The limitation appears to be an improper double inclusion of the shower nozzle module put forth in claim 1.
Claim 7 recites the limitation "a water outlet pipe" in lines 3-4. The limitation appears to be an improper double inclusion of the water outlet pipe put forth in claim 1.
Claim 7 puts forth the water outlet pipe being in the lower water outlet pipe module. Claim 1, from which claim 7 depends, puts forth the water outlet pipe being in the lower water outlet pipe module. Is the water outlet pipe module and lower water outlet pipe module the same element? The limitation is unclear.
The remaining claims are rejected due to dependency from claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji (US 7,748,649).
Regarding claim 1, Fuji discloses an energy-saving shower having a user-friendly device (Examiner utilizes the embodiment disclosed by figure 14, which utilizes the device disclosed in figures 1-12 and replaces the faucet module (3) with a water discharging apparatus that features a water discharging handle (124) and a temperature regulating handle (125)), comprising:
a top spray module (8), an upper shower rod (Examiner’s Annotated Figure 1), and a lower shower rod (Examiner’s Annotated Figure 1), wherein a shoulder spray module (7, 6) is arranged between the upper shower rod and the lower shower rod (Examiner’s Annotated Figure 1), the shower having a user-friendly device further comprises a faucet module (125) used for controlling an upper water outflow and a lower water outflow of the shower having a user-friendly device (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 25, line 23, element 125 is the temperature regulating handle (mixing unit); Column 7, lines 30-34, The mixing unit controls the ratio of hot water to cold water issued to the upper water outflow and lower water outflow; Additionally, the limitation appears broad; Examiner recommends amending the limitation to highlight the ability of the faucet module to alternatively performing an upper water outflow and a lower water outflow), and a water outlet pipe module (2), the water outlet pipe module (2) includes a water outlet pipe (22), and when the shower having a user-friendly device performs the lower water outflow, the lower water outlet pipe module (23 and Column 7, lines 61-62, flow regulating valve) controls the water outlet pipe (22) to spray water from below (Column 7, lines 58-Column 8, line 3), when the shower having a user-friendly device performs the upper water outflow, a water flow reaches the shoulder spray module (7) and is then controlled by the shoulder spray module (7, 6) to flow out from above via the shoulder spray module (Column 12, lines 2-4 and 27-42).

    PNG
    media_image1.png
    790
    521
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 5, Fuji discloses the shower having a user-friendly device according to claim 1, wherein the shower having a user-friendly device further comprises a control module (124, 126) used for controlling an upper water inflow and a lower water inflow of the shower having a user-friendly device (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Column 15, lines 39-41, The discharge handle controls the inflow for the upper and lower water flow), and a water outlet pipe module (2).
Regarding claim 6, Fuji discloses the shower having a user-friendly device according to Claim 5, wherein when the shower having a user-friendly device performs the upper water inflow, a water flow inflowing from above (Figure 12, the cold water (CW) inflows from above the water mixing portion) reaches the shoulder spray module (7, 8) and is then controlled by the shoulder spray module to flow out from above via the shoulder spray module (Column 12, lines 2-4 and 27-42, The water is controlled by the shoulder spray module to flow out from the shoulder spray module or head shower, which are above the water inlet).
Regarding claim 7, Fuji discloses the shower having a user-friendly device according to Claim 5, wherein when the shower having a user-friendly device performs the lower water inflow (Column 15, lines 39-41), a water flow inflowing from below (Figure 12, the water flows in at the lower part of the device) flows to a shower nozzle module (24) via a water outlet pipe (22) in the lower water outlet pipe module (23 and Column 7, lines 61-62, flow regulating valve) to flow out from below (Column 7, lines 58-Column 8, line 3 and Figure 12, The water flows out at the bottom of the device).
Regarding claim 8, Fuji discloses the shower having a user-friendly device according to any one Claims 5-7, wherein the control module (124, 126) is connected with a water inlet pipe embedded into a wall (Column 13, line 66-Column 14, line 3, Figures 12 and 14, The mixing unit (41) and (122) in figure 14 (including element 124), is depicted in figure 12, connected to water inlet pipes “CW” and “HW” that extend from the wall “W”).
Regarding claim 9, Fuji discloses the shower having a user-friendly device according to one of Claims 5-7, wherein the upper shower rod (Examiner’s Annotated Figure 1) and the lower shower rod (Examiner’s Annotated Figure 1) are respectively arranged outside and inside a wall (Figures 2 and 12, The lower shower rod is arranged within the wall of the water discharging apparatus and the upper shower rod is arranged on the outside of the wall of the water discharging apparatus).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Shunde (CN 105736737).
Regarding claim 10, Fuji discloses the shower having a user-friendly device according to any one of Claims 5-7, wherein the control module includes a water outlet pipe (Examiner’s Annotated Figure 1), but fails to disclose the control module including a switch control valve.
Shunde discloses an improvement that may be adapted into shower devices that includes a mixing portion (Figure 7) that includes an integrated switch control valve (56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji with the disclosures of Shunde, replacing the mixing portion (126) of the control module (124, 126) of Fuji with a mixing portion (Shunde, Figure 7) that includes a switch control valve (Shunde, 56), thereby providing the control module including a switch control valve (Shunde, 56), in order to provide for a device that is capable of maintaining consistent water temperature in fluctuating water pressure conditions, as disclosed by Shunde (Abstract, lines 4-6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752